Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00741-CV

                                   Deidre Elane SCHAMP,
                                          Appellant

                                               v.

                                    Edward MITCHELL,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-20583
                      Honorable Solomon Casseb III, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and this cause is REMANDED to the trial court for further proceedings consistent with this
opinion. Costs of this appeal are taxed against Appellee Edward Mitchell.

       SIGNED July 22, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice